Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
	Prior to an examiner amendment, claims 8-10 were withdrawn.  Claims 4-7 are original or were previously presented.  Claims 1-3 are currently amended.  Claims 11-13 are new.  Claims 1-6 and 13 are amended herein and claims 8-10 are cancelled via an Examiner’s Amendment.  Claims 1-7 and 11-13 remain pending and are fully considered.  The examined claims are directed to a method.
Status of Previous Objections / Rejections
Examiner withdraws the previous Office action’s (OA) (i.e, 01/06/2022) objections and the 35 USC §112 and §103 rejections in view of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent objections/rejections.    
Response to Amendment
Applicant made claim amendments based on informalities and clarity-related issues.  Applicant also presents arguments concerning the merits of the claims and the propriety of certain rejections.  Upon review, Examiner called Masako Ando (Applicant’s representative (AR)) and discussed certain remaining issues.  The parties eventually agreed on certain claim amendments that would advance prosecution.  A related Interview Summary is attached.
Priority
	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 08/29/2016 (JP 2016-166828).  The Office has also received a copy of the priority document filed via EFS-Web on April 1, 2022.  However, examiner notes that it is improper to submit most certified documents, including certified copies of foreign priority documents as required by 37 CFR 1.55, via EFS-Web.  See MPEP §§502.02 V and 502.05 B 2 (6).
EXAMINER’S AMENDMENT
Claim amendments were deemed necessary to address certain clarity issues in the independent claims 1 and 13.  Additionally, apparatus claims 8-10, which were previously withdrawn, are not eligible for rejoinder and must be cancelled from this application.  
Therefore, an examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was given in via telephone interviews and e-mails with Masako Ando (AR) on June 30 and July 1, 2022.  However, should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended, in view of prior entry of Applicant’s April 1, 2022 submittal, as follows:

Amendments to the Claims:
1. (Currently Amended)	A method for operating a membrane separation device for performing solid-liquid separation of water to be treated via a separation membrane, the method comprising:
	a membrane filtration process including: 
		setting a flow amount M(t) of permeated water from the membrane separation device so as to satisfy a relationship expressed by the following equation: M(t) = KQ(t-1), where M(t) is the flow amount of the permeated water during a time period t having a predetermined length,  K is a gain (> 1), and Q(t-1) is an amount of inflow of the water to be treated during a time period t-1 immediately prior to the time period t; [[,]] and 
		extracting the permeated water from the membrane separation device by the set flow amount M(t) of the permeated water; and 
	a halt process including: 
		temporarily stopping extracting the permeated water from the membrane separation device when a water level of a first water tank in which the membrane separation device is immersed, a water level of a second water tank which is in communication with the first water tank such that the water level thereof is the same as that of the first water tank, or a water level of a third water tank into which overflowing water from the first water tank is flowing, becomes lower than a predetermined halt water level.

2.  (Currently Amended)	The method for operating the membrane separation device according to claim 1, wherein the halt process further includes: 
	temporarily stopping  extracting the permeated water from the membrane separation device when a transmembrane pressure of the separation membrane becomes equal to or greater than a predetermined upper limit of a range of allowable values, even before the water level of any one of the first, second, and third water tanks drops to the predetermined halt water level.

3.  (Currently Amended)	The method for operating the membrane separation device according to claim 2, wherein, after performing the halt process, the membrane filtration process  is resumed when one of the following conditions is met: 
	the water level of the first, second, or third tank which was detected in the halt process returns to a predetermined water level higher than the predetermined halt water level;
	a predetermined time has elapsed; and 
	the transmembrane pressure of the separation membrane drops to a reference value lower than the predetermined upper limit of the range of allowable values.  

4.   (Currently Amended)	The method for operating the membrane separation device according to claim 1, wherein the halt process further includes: 
	performing a relaxation step for cleaning the separation membrane with an upward flow of the water to be treated by aerating the membrane separation device.

5.  (Currently Amended)	The method for operating the membrane separation device according to claim 1, wherein the halt process further includes: 
	performing a chemical liquid cleaning step for cleaning the membrane separation device with a chemical solution. 

6. (Currently Amended)	The method for operating the membrane separation device according to claim 1, wherein, after performing the halt process, the membrane filtration process  is resumed when one of the following conditions is met: 
	the water level of the first, second, or third tank which was detected in the halt process returns to a predetermined water level higher than the halt water level; and
	a predetermined time has elapsed.  

8-10.  (Canceled)

13.  (Currently Amended)	A method for operating a membrane separation device for performing solid-liquid separation of water to be treated via a separation membrane, the method comprising:
	a membrane filtration process including:  
		setting a flow amount M(t) of permeated water from the membrane separation device so as to satisfy a relationship expressed by the following equation: M(t) = KQ(t-1), where M(t) is the flow amount of the permeated water during a time period t having a predetermined length,  K is a gain (> 1), and Q(t-1) is an amount of inflow of the water to be treated during a time period t-1 immediately prior to the time period t; [[,]] and 
		extracting the permeated water from the membrane separation device by the set flow amount M(t) of the permeated water, the membrane separation device being immersed in a first water tank; and 
	a halt process including:  
		temporarily stopping extracting the permeated water from the membrane separation device when a water level of a tank into which overflowing water from the first water tank is flowing becomes lower than a predetermined halt water level.
Allowable Subject Matter
Claims 1-7 and 11-13 are allowed.  Claims 1 and 13  are independent.  Claim 1 is exemplary and is as follows:  
Claim 1:  A method for operating a membrane separation device for performing solid-liquid separation of water to be treated via a separation membrane, the method comprising:
	a membrane filtration process including: 
		setting a flow amount M(t) of permeated water from the membrane separation device so as to satisfy a relationship expressed by the following equation: M(t) = KQ(t-1), where M(t) is the flow amount of the permeated water during a time period t having a predetermined length,  K is a gain (> 1), and Q(t-1) is an amount of inflow of the water to be treated during a time period t-1 immediately prior to the time period t; and 
		extracting the permeated water from the membrane separation device by the set flow amount M(t) of the permeated water; and 
	a halt process including: 
		temporarily stopping extracting the permeated water from the membrane separation device when a water level of a first water tank in which the membrane separation device is immersed, a water level of a second water tank which is in communication with the first water tank such that the water level thereof is the same as that of the first water tank, or a water level of a third water tank into which overflowing water from the first water tank is flowing, becomes lower than a predetermined halt water level.
The following is an examiner’s statement of reasons for allowance:  
Examiner previously applied Ross (US20070289362) as the primary reference and closest prior art.  However, with the current claim clarifications, it does not appear that all elements of the method, including the noted equation where M(t) is the flow amount of permeated water is necessarily met by Ross.  Nor would it be prima facie obvious to modify Ross’ method to meet all the recited claim elements.  Additionally, no newly found prior art, or reasonable combination of prior art, teaches or fairly suggests a method of operating a membrane separation device with a halt process substantially as claimed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/